Citation Nr: 0204487	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  95-09 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an apportionment of the veteran's nonservice-
connected disability pension benefits, on behalf of the 
estranged spouse.


REPRESENTATION

Appellee represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from December 1967 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 special apportionment 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington, that denied the 
appellant's claim for an apportionment of the veteran's 
nonservice-connected disability pension benefits.  This is a 
contested claim.


FINDINGS OF FACT

1.  Prior to August [redacted], 1997, need on the part of the 
appellant was demonstrated, but an apportionment of the 
nonservice-connected disability pension benefits would have 
caused undue hardship for the veteran.

2.  The veteran and the appellant were divorced on August [redacted], 
1997.  


CONCLUSION OF LAW

An apportionment of the veteran's nonservice-connected 
disability pension benefits is not warranted.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5307 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.450, 3.451 (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the reasons and bases set forth below, the Board 
concludes that no apportionment of the veteran's nonservice-
connected disability pension benefits is warranted.  

Under 38 U.S.C.A. § 5307, if the veteran is not living with 
his spouse, all or any part of the pension payable on account 
of the veteran may be apportioned as may be prescribed by the 
Secretary.  The law provides that a spouse is a person of the 
opposite sex who is a husband or wife.  38 U.S.C.A. § 101(31) 
(West 1991); 38 C.F.R. § 3.50(c) (2001).  A wife is a person 
whose marriage to the veteran meets the requirements of 38 
C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a) (2001).  For VA benefit 
purposes, a marriage means a marriage valid under the law of 
the place where the parties resided at the time of marriage, 
or the law of the place where the parties resided when the 
right to benefits accrued.  38 C.F.R. § 3.1(j) (2001).

A general apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. 
§ 3.450(a)(1)(ii) provides that an apportionment may be paid 
if the veteran is not residing with his spouse and the 
veteran is not reasonably discharging his responsibility for 
the spouse's.  It is not necessary for the claimant to 
establish the existence of hardship in order to obtain an 
apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 
Vet. App. 294 (1993).

A special apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.451.  That regulation provides 
that, without regard to any other provision regarding 
apportionment, where hardship is shown to exist, pension, 
compensation, emergency officers' retirement pay or 
dependency and indemnity compensation may be apportioned 
between the veteran and his or her dependents on the basis of 
the facts of the individual case as long as it does not cause 
undue hardship to the other persons in interest.  In 
determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents in whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  Ordinarily, apportionment of more than 50 percent 
of the veteran's benefits would constitute undue hardship on 
him or her while apportionment of less than 20 percent of his 
or her benefits would not provide a reasonable amount for any 
apportionee.  The special apportionment was apparently meant 
to provide for an apportionment in situations where the 
veteran is reasonably discharging his responsibility for the 
support of his dependents, but special circumstances exist 
which warrant giving the dependents additional support.

In April 1994 the appellant submitted a statement regarding 
her income and expenses, indicating that her income consisted 
of $1,000 per month and her expenses totaled approximately 
$1,550 per month.

In approximately September 1994 the appellant submitted 
further information regarding her income and expenses.  This 
report indicates that her income was $1,200 per month.  It 
reflects expenses that may be variously interpreted, noting 
that total monthly living expenses are indicated to be 
$1,200, while itemized living expenses would exceed that.  In 
any event, the reported expenses are equal to or greater than 
the reported monthly income.  In a separate income and 
expense statement, submitted by the appellant in September 
1994, it is indicated that her expenses continue to exceed 
her income.  

An October 1997 report, by the appellant, indicates that she 
had $300 income per week and that her monthly expenses were 
$1,375. 

Before the appellant may be awarded an apportionment of the 
veteran's disability compensation benefits, need must be 
shown.  Throughout the appeal the appellant has consistently 
reported that her expenses either equaled or exceeded her 
monthly income.  Thus, the Board concludes that since her 
monthly expenses have consistently exceeded her monthly 
income, financial hardship may be inferred from the evidence.

Even though need is shown, an apportionment may not be 
authorized if it would cause undue hardship to the veteran.  
38 C.F.R. § 3.451.  The veteran has been rated as totally 
disabled due to nonservice-connected disabilities and has 
been found to be incompetent for VA purposes.  

In July 1994 the veteran indicated that his monthly expenses 
total $470.  In June 1994 the veteran was not in receipt of a 
VA pension award.  Effective July 1, 1994, his nonservice-
connected VA pension benefit was $651.  However, effective 
September 1, 1994, $202, of the $651, was withheld for the 
benefit of the veteran's child.  Effective December 1, 1994, 
the veteran's monthly VA pension was $669 with $208 being 
withheld for a child.  Effective January 1, 1994 the 
withholding for the veteran's child was terminated and the 
veteran's monthly pension rate was $669.  

Effective August 1, 1996, the veteran's nonservice-connected 
pension benefit was $900 per month, and effective December 1, 
1996, his nonservice-connected VA pension benefit was $926 
per month.  This rate continued through August 1997.  

In October 1997 the veteran submitted a statement regarding 
income and expenses, indicating that his only income was from 
the VA.  He reported expenses totaling $900 per month and 
indicated that he owed thousands of dollars to the Seattle 
Police Department.  

In October 1997 the veteran also submitted a copy of a civil 
court judgment indicating that he and the appellant were 
divorced on August [redacted], 1997.  

On the basis of the veteran's reported expenses and income, 
the record indicates that in July 1994 the veteran's income 
would have been sufficient to meet his expenses, but shortly 
thereafter, with consideration of the withholding of his VA 
benefits for the benefit of a child, his expenses exceeded 
his income for several months.  In this regard, the Board 
notes that the veteran's reported expenses appear reasonable 
and do not leave a great deal of margin for error.  Further, 
the veteran is totally disabled and unable to earn any other 
income by any other means, outside of his VA pension.  At the 
time of the appellant's initial claim, in March 1994, the 
veteran apparently had no income.  While his VA pension 
approximated his expenses from January 1995 through August 
1997, any apportionment would have caused his income to be 
less than his expenses and would have caused him hardship.  
Since an apportionment of the veteran's nonservice-connected 
disability pension prior to August [redacted], 1997, would have 
resulted in a hardship for the veteran, a preponderance of 
the evidence is against the appellant's claim for an 
apportionment of his nonservice-connected pension benefits 
prior to August [redacted], 1997.

The veteran and the appellant were divorced on August [redacted], 
1997.  From that time the appellant no longer qualifies as 
the veteran's spouse and is not eligible for an apportionment 
of his VA nonservice-connected pension benefits in her own 
right.  38 C.F.R. § 3.1(j) (2001).  Since the appellant was 
not the veteran's spouse from August [redacted], 1997, her appeal 
must be denied on the basis that she has failed to state a 
claim upon which relief may be granted.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

On the basis of the above analysis the appellant's claim for 
an apportionment of the veteran's nonservice-connected 
disability pension benefits must be denied.

The appellant and the veteran have been provided with a 
statement of the case and supplemental statement of the case, 
which sets forth the governing legal criteria upon which an 
apportionment of the veteran's nonservice-connected 
disability pension benefits may be awarded.  They were also 
provided information regarding the evidence considered and 
the reason the apportionment was denied.  Both parties have 
submitted information regarding their financial status and 
the veteran has submitted documents regarding their marital 
status.  The appellant has been afforded a personal hearing 
and the veteran's representative has submitted written 
argument.  On the basis of the record, the Board concludes 
that the requirements of the Veterans Claims Assistance Act 
of 2000 have been met because there is no indication that any 
further notification or development could be undertaken that 
has not already been accomplished.  38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001); 38 C.F.R. §§ 3.102, 3.159 (2001).


ORDER

An apportionment of the veteran's nonservice-connected 
disability pension benefits, on behalf of the estranged 
spouse, is denied.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

